Filed 1/29/15 P. v. Hafezi CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE

THE PEOPLE,                                                          B249035
                                                                     (Super. Ct. No. KA090841)
                 Plaintiff and Respondent,

         v.

FARHAD FRED HAFEZI,
          Defendant and Appellant.
__________________________________
In re
                                                                     B254083
         FARHAD FRED HAFEZI                                          (Super. Ct. No. KA090841)
                 on Habeas Corpus.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Tia
Fisher, Judge. Judgment affirmed.
         ORIGINAL PROCEEDING on petition for writ of habeas corpus. Tia Fisher,
Judge. Writ denied.
                                                         ______
         Jeffrey Brodey for Defendant, Appellant and Petitioner.
         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Steven D. Matthews and J. Michael Lehmann, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                         ______
       An amended information, as relevant, charged Farhad Fred Hafezi with five
counts of oral copulation with a minor (Pen. Code, § 288a, subd. (b)(1) (counts 1, 3, 7,
8, 9))1, one count of unlawful sexual intercourse with a minor (§ 261.5, subd. (c)
(count 2)) and one count of meeting a minor for lewd purposes (§ 288.4, subd. (b)
(count 6)). All counts related to Hafezi’s alleged conduct with a 17-year-old girl
between August 1, 2009 and May 7, 2010. Hafezi, represented by private counsel,
pleaded no contest to those charges. He then retained new private counsel and, before
sentencing, filed a motion to withdraw his plea. After multiple hearing days with
extensive testimony from various witnesses, which occurred over the course of about a
year, the trial court denied the motion. The court suspended imposition of sentence and
placed Hafezi on formal probation for three years, with 180 days in county jail as a
condition of probation less credit for time served and good conduct. Hafezi obtained a
certificate of probable cause and filed a notice of appeal contesting the denial of the
motion to withdraw his plea. We find no error in the denial of the motion to withdraw
Hafezi’s plea and thus affirm the judgment. Hafezi concurrently filed a petition for writ
of habeas corpus, which we deny.
                                       DISCUSSION
       Although in the trial court Hafezi raised numerous grounds for withdrawal of his
plea, his appeal relies on a claim of ineffective assistance of counsel based on his trial
counsel’s (1) erroneous advice that the trial court’s indicated sentence would expire by
the following Monday morning if he did not enter the plea on Friday afternoon after a
long day in court; and (2) failure to advise Hafezi that if he went to trial a reasonable
probability existed that he would obtain a more favorable result. These grounds do not
establish ineffective assistance of counsel. As a result, Hafezi has not demonstrated a
basis on appeal for withdrawal of his plea.
       “‘“[T]he right to counsel is the right to the effective assistance of counsel.”’
[Citation.] ‘The benchmark for judging any claim of ineffectiveness must be whether

1
       Statutory references are to the Penal Code.

                                              2
counsel’s conduct so undermined the proper functioning of the adversarial process that
the trial cannot be relied on as having produced a just result.’ [Citation.] ‘A convicted
defendant’s claim that counsel’s assistance was so defective as to require reversal of a
conviction . . . has two components. First, the defendant must show that counsel’s
performance was deficient. This requires showing that counsel made errors so serious
that counsel was not functioning as the “counsel” guaranteed the defendant by the Sixth
Amendment. Second, the defendant must show that the deficient performance prejudiced
the defense. This requires showing that counsel made errors so serious as to deprive the
defendant of a fair trial, a trial whose result is reliable. Unless a defendant makes both
showings, it cannot be said that the conviction . . . resulted from a breakdown in the
adversary process that renders the result unreliable.’ [Citation.]” (In re Valdez (2010)
49 Cal. 4th 715, 729.)
       “To make the required showings, [defendant] must show that his attorney’s
‘representation fell below an objective standard of reasonableness’ ‘under prevailing
professional norms’ [citations] and ‘that there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.
A reasonable probability is a probability sufficient to undermine confidence in the
outcome’ [citation]. ‘This second part of the . . . test “is not solely one of outcome
determination. Instead, the question is ‘whether counsel’s deficient performance renders
the result of the trial unreliable or the proceeding fundamentally unfair.’ [Citation.]”
[Citation.]’ [Citation.]” (In re Valdez, supra, 49 Cal.4th at p. 729.)
       “‘Judicial scrutiny of counsel’s performance must be highly deferential. It is all
too tempting for a defendant to second-guess counsel’s assistance after conviction or
adverse sentence, and it is all too easy for a court, examining counsel’s defense after it
has proved unsuccessful, to conclude that a particular act or omission of counsel was
unreasonable. [Citation.] A fair assessment of attorney performance requires that every
effort be made to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to evaluate the conduct from
counsel’s perspective at the time. Because of the difficulties inherent in making the

                                              3
evaluation, a court must indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance; that is, the defendant must
overcome the presumption that, under the circumstances, the challenged action “might
be considered sound trial strategy.” [Citation.]’ [Citation.]” (In re Valdez, supra,
49 Cal.4th at pp. 729-730.) In reviewing the denial of a motion to withdraw a plea, we
adopt the trial court’s factual findings if substantial evidence supports them (People v.
Fairbank (1997) 16 Cal. 4th 1223, 1254) and recognize that, in determining the facts, a
trial court is not bound by defendant’s uncontradicted statements (People v. Hunt (1985)
174 Cal. App. 3d 95, 103).
       Hafezi first claims ineffective assistance of counsel based on his trial counsel’s
purported erroneous advice that the trial court’s indicated sentence would not be available
on the following Monday morning, which forced Hafezi to enter the plea on Friday
afternoon after a long day in court. According to Hafezi, despite it being late Friday
afternoon, trial counsel advised him to plead to all counts and told him that the trial
court’s indicated sentence of probation with a maximum one year in county jail, as
opposed to state prison as sought by the prosecutor, likely would not be available if he
did not enter the plea that day. Hafezi’s claim is contrary to the evidence adduced in
connection with the motion to withdraw his plea. Trial counsel testified that he did not
advise Hafezi to plead no contest to the charges. Rather, trial counsel advised Hafezi that
whether to enter a plea or proceed to trial was Hafezi’s decision, but if trial counsel were
in his place he would go to trial. To the extent trial counsel stated that the court’s
indicated sentence might not be available the following Monday and pointed out that
Hafezi might obtain advantages in sentencing by pleading that day, these were reasonable
statements based on counsel’s testimony that in his experience trial courts may give
leniency in sentencing to a defendant who accepts responsibility soon after an indicated
sentence is presented. Indeed, in denying the motion to withdraw the plea, the trial court
recognized Hafezi’s concern about being incarcerated and its statement made during the
plea discussions that it would consider imposing “no time” if Hafezi entered a plea,
despite the prosecutor’s evaluation of the matter as one warranting a state prison

                                              4
sentence. Moreover, given that the parties, along with the court, discussed a plea and the
attendant consequences for a significant time on Friday, and Hafezi had consulted with
both a licensing attorney regarding his medical license and an immigration attorney about
his status as a Canadian citizen, entry of a plea that afternoon was in line with the day’s
proceedings and taken only after trial counsel repeatedly had conferred with Hafezi.
       Hafezi alludes to the potential consequences of his plea of losing his license to
practice medicine and being deported, as well as to his claim that he was suffering from
hypoglycemia at the time he entered the plea, to bolster his claim that trial counsel
should have advised him to consider the plea over the weekend. As noted, however,
Hafezi consulted with both a licensing and an immigration attorney before pleading to
the charged counts and extensively discussed with the trial court and his trial counsel
the possibility of entering a plea. Moreover, the trial court found, “Dr. Hafezi is
an orthopedic surgeon who still practices medicine. Dr. Hafezi is still engaged in
surgery. According to the testimony, still maintains, I believe, two offices, one in
Beverly Hills. . . . [H]ere is testimony from a doctor who is basically wanting to withdraw
a plea because of all of these significant health problems, all of the significant statements
made by his significant other about how confused he can get, all of that. Yet, at the same
time, I’m hearing this person, Dr. Hafezi, is performing orthopedic surgery, which is
pretty serious stuff, a surgeon. Stop it, Dr. Hafezi, because this is exactly what happened
during the plea. Dr. Hafezi knew exactly what was going on.” The court further
concluded, “What I find very, very interesting, and I’ve watched this and I’ve seen
Dr. Hafezi—because it’s now 4:50—involved, engaged, stopping, asking questions,
concerned. No different picture today than what I saw that day [he entered his plea].
Same time of day. It’s been a long day. These are all hard days. Dr. Hafezi is a surgeon.
He works in the afternoons over in Beverly Hills sometimes . . . . What the transcript
reflects isn’t that the court was under some impression that I’m dealing with a very
fragile, weak, confused person. It’s that I want to make sure, certain, that Dr. Hafezi was
well aware of the consequences, all of them. And I’m satisfied that he was.” Although
Hafezi contends that the “better advice” would have been for trial counsel to tell him to

                                              5
take the weekend to consider whether to enter a plea, claiming better advice could have
been given does not establish ineffective assistance of counsel, which requires a
performance below an objective standard of reasonableness.
       As to his argument that trial counsel was ineffective for failing to advise him that
if he went to trial a reasonable probability existed that he would obtain a more favorable
result than if he entered a plea, Hafezi makes three claims: (1) trial counsel did not
advise him that even if a jury convicted him on all charges he would not go to state prison
because the trial court had indicated the case did not warrant a state prison sentence;
(2) trial counsel did not advise him that he should not enter a plea because he had a viable
defense to the charge of meeting a minor for lewd purposes because evidence was
lacking that his “actions were motivated by an ‘unnatural or abnormal sexual interest in
children’”; and (3) trial counsel did not advise him that if he were convicted of the crimes
of oral copulation and sexual intercourse with a minor he would not necessarily have to
register for life as a sex offender. None of these claims has merit.
       The trial court’s expression that the case did not warrant a state prison sentence,
contrary to the prosecutor’s opinion, was made in relation to the punishment that it
considered imposing pursuant to a plea and based on its understanding of the case at that
time. That view did not foreclose the possibility that trial might reveal the crimes were
more serious than first understood and therefore warranted a state prison sentence.
       As to the claim that trial counsel failed to advise Hafezi not to enter a plea because
of the purported defense to the charge of meeting a minor for lewd purposes, Hafezi did
not raise this argument as a basis for ineffective assistance of counsel in his motion to
withdraw the plea. In any case, counsel, as noted, told Hafezi the decision whether to
enter a plea was up to him and if it were counsel making the decision for himself he
would opt to go to trial. Indeed, Hafezi states in his declaration that trial counsel told him
“this was a very good case for the defense.” In addition, Hafezi chose not to testify at the
hearings on the motion to withdraw his plea and did not state in his declaration that he
would not have entered the plea had he known he had a viable defense to the charge of
meeting a minor for lewd purposes.

                                              6
       Hafezi claims that trial counsel failed to tell him that convictions of the crimes
of oral copulation and sexual intercourse with a minor, unlike the offense of meeting
a minor for lewd purposes, gave the court discretion whether to impose lifetime sex
offender registration. But whether the court would have exercised its discretion not
to impose lifetime sex offender registration if Hafezi had been convicted of the oral
copulation and sexual intercourse with a minor offenses, and acquitted of the charge of
meeting a minor for lewd purposes, is sheer speculation. We do not know what the facts
at trial would have been and whether they would have supported the discretionary
imposition of lifetime sex offender registration.
       To the extent Hafezi’s argument is that trial counsel should have advised him that
he had nothing to lose by going to trial, the United States Supreme Court has rejected
such an argument as a basis for finding ineffective assistance of counsel. (Knowles v.
Morzayance (2009) 556 U.S. 111, 122 [“no Supreme Court precedent establishing a
‘nothing to lose’ standard for ineffective-assistance-of-counsel claims”].)
                                      DISPOSITION
       On the appeal, the judgment is affirmed. On the original proceeding, the petition
for a writ of habeas corpus is denied.
       NOT TO BE PUBLISHED.




                                                         ROTHSCHILD, P. J.
We concur:



              JOHNSON, J.                                BENDIX, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              7